                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-01538-CMA-NRN

THOMAS NEILSEN,

Plaintiff,

v.

MAGGIE M. MCELDERRY, and
JOHN AND JANE DOE, whose true name(s) is/are unknown,

Defendants.

                     REPORT AND RECOMMENDATION ON
             DEFENDANT MCELDERRY’S MOTION TO DISMISS (DKT. #15)

N. Reid Neureiter
United States Magistrate Judge

        This case is before the Court pursuant to Defendant Maggie M. McElderry’s

Motion to Dismiss (Dkt. #15), referred to me by Judge Christine M. Arguello (Dkt. #19).

The Court has carefully considered the motion, Plaintiff’s Opposition to Defendant’s

Motion to Dismiss (Dkt. #21), and Defendant’s Supplement to the Motion to Dismiss

(Dkt. #24). The Court also has taken judicial notice of the Court’s file, considered the

applicable Federal Rules of Civil Procedure and case law, and heard argument by the

parties at a hearing held on February 12, 2019.

        For the following reasons, the Court RECOMMENDS that Ms. McElderry’s

Motion to Dismiss be GRANTED with respect to Mr. Neilsen’s Fourth Claim for Relief

alleging conspiracy, but DENIED in relation to Mr. Neilsen’s First, Second, and Third

Claims for Relief.




                                             1
 
                                                               I. FACTUAL BACKGROUND

              Unless otherwise noted, the following facts are taken from Mr. Neilsen’s Civil

Rights Complaint with Request for Trial by Jury (Dkt. #1), and are presumed to be true

for purposes of this Recommendation.

              Prior to commencing this lawsuit, Mr. Neilsen was in the custody of the Colorado

Department of Corrections (CDOC), and confined at the Crowley County Correctional

Facility (CCCF). He had been sentenced to four years in prison after pleading guilty to

one count of sexual assault on a child, and having judgment enter on one deferred

count after he sought to withdraw his plea.1 He currently is seeking post-conviction relief

“to prove his innocence” in relation to the sexual assault conviction.

              At his parole hearing in October 2016, Mr. Neilsen advised the parole board that

he was pursuing post-conviction relief. He presented the parole board with a parole plan

stating his desire to parole at home with his wife and continue working construction,

while also pursuing a degree from Adams State University. On October 17, 2016, the

parole board granted Mr. Neilsen’s mandatory release under the following conditions:

(1) he present an adequate parole plan; (2) he have a suitable parole sponsor (his wife);

(3) he have adequate housing/accommodations; and (4) he have adequate work

opportunities. The parole board also noted, in all capital letters, that Mr. Neilsen

“DENIES COMMITTING ANY CRIMES AGAINST CHILDREN.”



                                                            
1
  See Report and Recommendation on Motion to Dismiss in Neilsen v. Connaghan, et
al., Case No. 17-cv-00617-CMA-MJW (Dkt. #61 at 2.) Pursuant to Fed. R. Evid. 201,
the Court may take judicial notice of court records in other cases without converting this
Motion to one for summary judgment. United States v. Boyd, 289 F.3d 1254, 1258 (10th
Cir. 2002). See also St. Louis Baptist Temple, Inc. v. Fed. Deposit Ins. Corp., 605 F.2d
1169, 1172 (10th Cir. 1979) (“Judicial notice is particularly applicable to the court’s own
records of prior litigation closely related to the case before it.”).
 
                                                                         2
 
      Mr. Neilsen’s mandatory release was scheduled to occur on June 20, 2017, at

which time he would have served three years of his four-year sentence. Prior to June

20, 2017, Mr. Neilsen met on several occasions with CCCF parole officer Ms.

McElderry, who was not his community parole officer, to discuss the conditions of his

upcoming mandatory release to parole. During these discussions, Mr. Neilsen advised

Ms. McElderry that he was pursuing post-conviction relief and he would agree to attend

therapy sessions as required by a community parole officer, but he would not admit guilt

as to any crimes against children.

      Ms. McElderry, however, presented Mr. Neilsen with a parole conditions

agreement that required Mr. Neilsen to “participate in a sex offender intake, evaluation

and successfully complete treatment at the discretion of the Sex Offender Supervision

Team.” (Dkt. #24-1 ¶ 24.) This requirement was not among the conditions set forth by

the parole board. Mr. Neilsen, on more than one occasion, advised Ms. McElderry that

to “participate in” and “successfully complete” sex offender treatment would be

incompatible with his right to pursue post-conviction relief because, as a part of such

treatment, he would be required to admit guilt to a crime that he did not commit. Mr.

Nielsen therefore asserted his Fifth Amendment right not to incriminate himself, and

said he could not agree to participate in and “successfully complete” sex offender

treatment.

      After Mr. Nielsen reiterated his position during a June 8, 2017 meeting, Ms.

McElderry allegedly told Mr. Neilsen she would not discuss legal issues with him, and

that the parole conditions agreement, including the requirement that he participate in

and complete sex offender treatment, was not negotiable. After the meeting, Mr. Neilsen




                                            3
 
sent Ms. McElderry a kite to confirm their discussion, including the invocation of his Fifth

Amendment privilege.

              According to Mr. Neilsen, during one of their meetings, he also asked Ms.

McElderry for a copy of the parole conditions agreement so that he could send it to his

attorney, but she denied this request, saying he would only receive a copy of the

agreement after he had signed it. He alleges Ms. McElderry also would not allow him to

meet with his community parole officer, as required by CDOC regulations.

              Mr. Neilsen further alleges, in his opposition to Ms. McElderry’s motion to

dismiss, that prior to his mandatory release date, he gave Ms. McElderry a highlighted

copy of United States v. Von Behren, 822 F.3d 1139 (10th Cir. 2016). (Dkt. #21 at 3, 10,

12-13.)2 In Von Behren, the Tenth Circuit Court of Appeals held that requiring a parolee

to participate in and successfully complete a sex offender treatment program as a new

and modified condition of the parolee’s supervised parole violated the parolee’s Fifth

Amendment privilege against self-incrimination because, as part of the program, the

parolee would be required to answer questions regarding whether he had committed

sexual crimes. The court “conclude[d] that the government’s threat to revoke Mr. Von

Behren’s supervised release for his failure to answer potentially incriminating questions

rises to the level of unconstitutional compulsion.” Id. at 1148.

              On June 20, 2017, Ms. McEdlerry did not allow Mr. Neilsen to be released on



                                                            
2
  Although Mr. Neilsen did not allege in his complaint that he gave a copy of the Von
Behren decision to Ms. McElderry, whether he did so does not change my analysis, as
this decision nonetheless “clearly establishes a right” on Mr. Neilsen’s part to invoke his
Fifth Amendment right against self-incrimination when presented with a parole condition
requiring him to participate in and successfully complete sex offender treatment. See,
e.g., Redmond v. Crowther, 882 F.3d 927, 935 (10th Cir. 2018) (“A case clearly
establishes a right when a Supreme Court or Tenth Circuit decision is on point”).

                                                               4
 
parole because he refused to sign the parole conditions agreement that included the

requirement that Mr. Neilsen participate in and successfully complete sex offender

treatment. Ms. McElderry filed a complaint against Mr. Neilsen charging him with failure

to “follow the directives of and cooperate with the Community Parole Officer” (i.e., he

failed/refused to sign the parole conditions agreement). Ms. McElderry had Mr. Neilsen

arrested on this charge, and he was taken to the Fremont County Detention Center

(FCDC), where he remained incarcerated for an additional 28 days. After 28 days in the

FCDC, the charge against him was dismissed and Mr. Neilsen was released on parole

without having to agree to participate in or complete sex offender treatment.

       The main thrust of Mr. Neilsen’s complaint is that he was denied parole and

incarcerated in the FCDC for 28 days because he refused to agree to an

unconstitutional parole condition. He even provided (allegedly) the parole officer who

issued the parole violation a Tenth Circuit Court of Appeals’ case that is directly on

point, which she ignored.

                            II. PROCEDURAL BACKGROUND

       Mr. Neilsen asserts four claims against Ms. McElderry and a John and Jane Doe,

for (1) unlawful seizure and false imprisonment in violation of the Fourth and Fourteenth

Amendments; (2) violation of his Fifth Amendment right to be free from self-

incrimination; (3) retaliation in violation of his Fifth Amendment right to be free from self-

incrimination; and (4) conspiracy to violate his constitutional rights.

       Ms. McElderry has moved to dismiss all four claims asserted against her. She

argues that Mr. Neilsen’s Fourth Amendment claim fails because she believed that Mr.

Neilsen “did not comply with a valid directive” by refusing “to sign the conditions of his

parole,” and that “[f]iling a parole complaint placing him in custody based upon the belief


                                              5
 
that he violated a technical term of his parole was reasonable under the circumstances.”

(Dkt. #15 at 4.) She argues his Fifth Amendment claim fails because she did not seek

“to compel him to admit anything that would incriminate himself,” and also because Mr.

Neilsen “fails to allege how the signing of the conditions of his parole would result in him

incriminating himself.” (Id. at 5.) As for his retaliation claim, Ms. McElderry argues Mr.

Neilsen “was not engaged in a constitutionally protected activity,” but “was merely

directed to sign the conditions of his parole.” (Id. at 6.) She argues that none of his

allegations indicate “that the mere signing of the conditions of his parole would have

require [sic] that he somehow incriminate himself.” (Id.) Concerning his conspiracy

claim, Ms. McElderry contends that Mr. Neilsen has failed to allege sufficient facts to

prove any of the requisite elements of this claim. Finally, Ms. McElderry argues she is

entitled to qualified immunity because Mr. Nielsen has failed to sufficiently allege that

she violated his clearly established, constitutional rights. (Id. at 8.)

                                 III. LEGAL STANDARDS
    A. Pro Se Plaintiff

       Mr. Neilsen is proceeding pro se. The Court, therefore, “review[s] [his] pleadings

and other papers liberally and hold[s] them to a less stringent standard than those

drafted by attorneys.” Trackwell v. United States, 472 F.3d 1242, 1243 (10th Cir. 2007)

(citations omitted). See also Haines v. Kerner, 404 U.S. 519, 520–21 (1972) (holding

allegations of a pro se complaint “to less stringent standards than formal pleadings

drafted by lawyers”). However, a pro se litigant’s “conclusory allegations without

supporting factual averments are insufficient to state a claim upon which relief can be

based.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). A court may not assume

that a plaintiff can prove facts that have not been alleged, or that a defendant has



                                               6
 
violated laws in ways that a plaintiff has not alleged. Associated Gen. Contractors of

Cal., Inc. v. Cal. State Council of Carpenters, 459 U.S. 519, 526 (1983).

    B. Failure to State a Claim Upon Which Relief Can Be Granted

       Federal Rule of Civil Procedure 12(b)(6) provides that a defendant may move to

dismiss a claim for “failure to state a claim upon which relief can be granted.” Fed. R.

Civ. P. 12(b)(6). “The court’s function on a Rule 12(b)(6) motion is not to weigh potential

evidence that the parties might present at trial, but to assess whether the plaintiff’s

complaint alone is legally sufficient to state a claim for which relief may be

granted.” Dubbs v. Head Start, Inc., 336 F.3d 1194, 1201 (10th Cir. 2003) (citations and

quotation marks omitted).

       “A court reviewing the sufficiency of a complaint presumes all of plaintiff’s factual

allegations are true and construes them in the light most favorable to the

plaintiff.” Hall, 935 F.2d at 1198. Notwithstanding, the court need not accept conclusory

allegations without supporting factual averments. Southern Disposal, Inc., v. Texas

Waste, 161 F.3d 1259, 1262 (10th Cir. 1998). “[T]he tenet that a court must accept as

true all of the allegations contained in a complaint is inapplicable to legal conclusions.

Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id.

(citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plausibility, in the

context of a motion to dismiss, means the plaintiff has pled facts which allow “the court

to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). But “[a] pleading that offers ‘labels and


                                               7
 
conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’

Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Id. (citing Twombly, 550 U.S. at 555, 557) (internal citation omitted).

       The Iqbal evaluation requires two prongs of analysis. First, the court identifies

“the allegations in the complaint that are not entitled to the assumption of truth,” that is,

those allegations which are legal conclusion, bare assertions, or merely conclusory. Id.

at 680. Second, the Court considers the factual allegations “to determine if they

plausibly suggest an entitlement to relief.” Id. at 681. If the allegations state a plausible

claim for relief, such claim survives the motion to dismiss. Id. at 679. On the other hand,

“[w]here a complaint pleads facts that are ‘merely consistent with’ a defendant's liability,

it ‘stops short of the line between possibility and plausibility of ‘entitlement to relief.’” Id.

at 678 (citation omitted).

       As part of this analysis, “courts must consider the complaint in its entirety, as well

as other sources courts ordinarily examine when ruling on Rule 12(b)(6) motions to

dismiss, in particular, documents incorporated into the complaint by reference, and

matters of which a court may take judicial notice.” Tellabs, Inc. v. Makor Issues &

Rights, Ltd., 551 U.S. 308, 322 (2007). See also Utah Gospel Mission v. Salt Lake City

Corp., 425 F.3d 1249, 1253-54 (10th Cir. 2005) (“[A] document central to the plaintiff’s

claim and referred to in the complaint may be considered in resolving a motion to

dismiss, at least where the document’s authenticity is not in dispute.”). “[F]actual

allegations that contradict . . . a properly considered document are not well-pleaded

facts that the court must accept as true.” GFF Corp. v. Associated Wholesale Grocers,

130 F.3d 1381, 1385 (10th Cir. 1997).




                                                8
 
    C. Qualified Immunity

       “Qualified immunity protects officials ‘from liability for civil damages insofar as

their conduct does not violate clearly established statutory or constitutional rights of

which a reasonable person would have known.’” Thomas v. Kaven, 765 F.3d 1183,

1195 (10th Cir. 2014) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). Once

the defense is asserted, it is the plaintiff’s burden to show not only that the defendant’s

actions violated a constitutional or statutory right, but also that the right was clearly

established at the time of the conduct at issue. Id. Concerning the latter, the “relevant,

dispositive inquiry . . . is whether it would be clear to a reasonable officer that his [or

her] conduct was unlawful in the situation confronted.” Id. (quoting Saucier v. Katz, 533

U.S. 194, 202 (2001)).

       “Although summary judgment provides the typical vehicle for asserting [] qualified

immunity,” a defendant also may raise it in a motion to dismiss. Peterson v. Jensen, 371

F.3d 1199, 1201 (10th Cir. 2004). However, asserting qualified immunity in the context

of a Rule 12(b)(6) motion subjects a defendant like Ms. McElderry “to a more

challenging standard of review than would apply on summary judgment,” as it is Ms.

McElderry’s conduct “as alleged in the complaint that is scrutinized for ‘objective legal

reasonableness.’” Id. See also Behrens v. Pelletier, 516 U.S. 299, 309 (1996)). The

Court is to consider “(1) whether the facts that a plaintiff has alleged make out a

violation of constitutional right, and (2) whether the right at issue was clearly

established.” Keith v. Koerner, 707 F.3d 1185, 1188 (10th Cir. 2013) (internal quotation

marks omitted). A plaintiff “need only allege enough factual matter” to state a claim that

is “plausible on its face and provide fair notice to a defendant.” Id. (internal quotation

marks omitted). If, at the motion to dismiss stage, a plaintiff sufficiently alleges the


                                               9
 
deprivation of a clearly established right, then qualified immunity will not protect the

defendant.

                                       IV. ANALYSIS

       I begin my analysis with Mr. Neilsen’s Fifth Amendment claim, as I believe it is

straightforward and provides the appropriate backdrop for evaluating his remaining

claims for retaliation and violation of his Fourth and Fourteenth Amendment rights.

    A. Mr. Neilsen has plausibly stated a claim for violating his Fifth Amendment
       privilege against self-incrimination.

       The Fifth Amendment to the United States Constitution provides, in pertinent

part, that no person “shall be compelled in any criminal case to be a witness against

himself.” U.S. CONST. amend. V. “It has long been held that this prohibition not only

permits a person to refuse to testify against himself at a criminal trial in which he is a

defendant, but also ‘privileges him not to answer official questions put to him in any

other proceeding, civil or criminal, formal or informal, where the answers might

incriminate him in future criminal proceedings.’” Minnesota v. Murphy, 465 U.S. 420,

426 (1984) (quoting Lefkowitz v. Turley, 414 U.S. 70, 77 (1973)). See also Von Behren,

822 F.3d at 1144 (quoting Murphy). As the United States Supreme Court clarified in

Murphy, “[a] defendant does not lose this protection by reason of his conviction of a

crime.” Id.

       The facts in Von Behren are remarkably similar to those presented in this case.

There, Mr. Von Behren had been convicted of distributing child pornography, and as he

neared release from prison, his supervised release conditions were modified to require

that he “not only participate in but also successfully complete an approved sex offender

treatment program.” Id. at 1142. To do so, however, would require Mr. Von Behren to

undergo a sexual history polygraph, which he argued would violate his Fifth Amendment
                                             10
 
right against self-incrimination, including mandatory and follow up questions asking

whether he had committed past sex crimes. Id. The Tenth Circuit agreed.

       The court began its analysis by noting “the Supreme Court has always broadly

construed the protection afforded by the Fifth Amendment privilege against self-

incrimination,” and that “[n]ot much is required . . . to show an individual faces some

authentic danger of self-incrimination, [] as the privilege ‘extends to admissions that may

only tend to incriminate.’” Id. at 1144 (emphasis in original) (internal citations omitted).

The court further stressed it would “uphold an individual’s invocation of the privilege

against self-incrimination unless it is ‘perfectly clear, from a careful consideration of all

the circumstances in the case,’ that the witness ‘is mistaken’ and his answers could not

‘possibly have’ a ‘tendency to incriminate.’” Id. at 1144-45 (internal citations omitted).

The Court went on to reject the government’s argument “that when the answer to a

question would present only a remote and speculative possibility of incrimination,” there

is no Fifth Amendment violation. Id. at 1145.

       Addressing compulsion, “[t]he touchstone of the Fifth Amendment,” which

“prevents the state from threatening to impose ‘substantial penalties because a witness

elects to exercise his Fifth Amendment right not to give incriminating testimony against

himself,’” the Von Behren court unequivocally held “that the government’s threat to

revoke Mr. Von Behren’s supervised release for his failure to answer potentially

incriminating questions rises to the level of unconstitutional compulsion.” Id. at 1148-49

(citing Murphy, 465 U.S. at 435 (“. . . if the state, either expressly or by implication,

asserts that invocation of the privilege would lead to revocation of probation, it would

have created the classic penalty situation . . .”)). In Murphy, “even the state agreed that”

if Mr. Murphy had claimed the Fifth Amendment privilege, the state “could not have


                                              11
 
revoked his probation: ‘Indeed, in its brief . . . the State submits that it would not, and

legally could not, revoke probation for refusing to answer questions calling for

information that would incriminate in separate criminal proceedings.’” Id. at 1149 n.8

(quoting Murphy, 465 U.S. at 438).

              Here, as in Von Behren, “Murphy makes this case an easy one. It recognizes that

a threat to revoke one’s probation for properly invoking his Fifth Amendment privilege is

the type of compulsion the state may not constitutionally impose.” Id. at 1150 (citing

Murphy, 465 U.S. at 426). In this case, however, Ms. McElderry went beyond mere

threats: she actually prevented Mr. Neilsen’s release on his mandatory release date by

filing a complaint and arresting him because he would not sign a parole agreement

containing an additional condition, beyond those imposed by the parole board. Mr.

Neilsen expressly told Ms. McElderry that the terms she sought to impose on him

violated his Fifth Amendment right against self-incrimination. Mr. Neilsen’s factual

allegations plausibly state a claim against Ms. McElderry for violating his Fifth

Amendment right against self-incrimination.

              I therefore RECOMMEND that Ms. McElderry’s motion to dismiss Mr. Neilsen’s

Fifth Amendment claim be DENIED.

       B. Mr. Neilsen has plausibly pled his Fourth Amendment claim.3

              According to Mr. Neilsen, Ms. McElderry’s arrest of him for refusing to sign the

parole condition agreement, which resulted in Mr. Neilsen remaining in custody for an

additional 29 days, violated his Fourth Amendment right to be free from an unlawful


                                                            
3
  In his complaint, Mr. Neilsen asserts he had a “clearly established Constitutional right
under the Fourteenth Amendment to his liberty and to be free from continued
incarceration,” and that Ms. McElderry’s actions violated that right. (Dkt. #1 ¶¶ 45, 47.)
Ms. McElderry does not address this alleged Fourteenth Amendment right or violation in
her motion, and the Court declines to address it sua sponte.
                                            12
 
seizure or false imprisonment.

       Ms. McElderry, on the other hand, asserts that her “belief that [Mr. Neilsen]

violated a technical term of his parole,” and her corresponding decision to arrest him

and place him in custody, were “reasonable under the circumstances.” (Dkt. #15 at 4.)

       “The touchstone of the Fourth Amendment is reasonableness.” United States v.

Knights, 534 U.S. 112, 118 (2001) (as quoted in Jenkins v. Currier, 514 F.3d 1030,

1033 (10th Cir. 2008)). While “persons subject to criminal sanctions, such as

incarcerated prisoners and parolees, have more limited Fourth Amendment rights,”

those rights nevertheless still exist. Jenkins, 514 F.3d at 1033.

       At this stage of the proceedings, I cannot rule as a matter of law that Ms.

McElderry’s asserted belief that Mr. Neilsen violated a technical term of his parole was

reasonable, or that it was reasonable for her to arrest him and place him in custody for

29 days beyond his mandatory release date. Arguably, Ms. McElderry’s conduct was

not reasonable because Mr. Neilsen not only explained to her that he had a Fifth

Amendment right that would be violated if he was forced to sign the parole agreement,

he gave her a highlighted copy of a case to support his assertion of this right. In the

end, the reasonableness of Ms. McElderry’s actions are factual issues that may be

susceptible to resolution on a motion for summary judgment, or that may need to be

resolved by a jury, but are inappropriate to resolve on a Rule 12(b)(6) motion to dismiss.

       Accordingly, I RECOMMEND that Ms. McElderry’s motion to dismiss Mr.

Neilsen’s Fourth Amendment claim be DENIED.

    C. Mr. Neilsen has plausibly pled a retaliation claim.

       “There are three necessary elements of a retaliation claim: (1) that the plaintiff

was engaged in constitutionally protected activity; (2) that the defendant’s actions


                                             13
 
caused the plaintiff to suffer an injury that would chill a person of ordinary firmness from

continuing to engage in that activity; and (3) that the defendant’s adverse action was

substantially motivated as a response to the plaintiff's exercise of constitutionally

protected conduct.” Williams v. Taylor, 561 F. App’x 695, 698–99 (10th Cir. 2014) (citing

Shero v. City of Grove, Okl., 510 F.3d 1196, 1203 (10th Cir. 2007)). “An act taken in

retaliation for the exercise of a constitutionally protected right is actionable under § 1983

even if the act, when taken for a different reason, would have been proper.” DeLoach v.

Bevers, 922 F.2d 618, 620 (10th Cir. 1990) (quoting Matzker v. Herr, 748 F.2d 1142,

1150 (7th Cir. 1984)).

       Ms. McElderry asserts that Mr. Neilsen’s retaliation claim against her fails

because he “was not engaged in a constitutionally protected activity,” but “was merely

being directed to sign conditions of his parole,” and “[t]here are no allegations indicating

that the mere signing of the conditions of his parole would have require [sic] that he

somehow incriminate himself.” (Dkt. #15 at 6.) She also asserts that Mr. Neilsen “has

not alleged facts sufficient to demonstrate that had [sic] the Defendant’s conduct was

substantially motivated by any retaliatory motive.” (Id.) I disagree with these assertions.

       First, according to Mr. Neilsen’s allegations, which I must accept as true for

purposes of Rule 12(b)(6), he not only expressly invoked his Fifth Amendment privilege

against self-incrimination during his meetings with Ms. McElderry, he also specifically

explained to her the basis for his Fifth Amendment claim, going so far as to provide her

with a highlighted copy of Von Behren. Second, Ms. McElderry advised Mr. Neilsen she

would not discuss legal issues with him, nor provide him with an unsigned copy of the

parole agreement so he could send it to his attorney, and she told Mr. Neilsen that the

parole agreement’s conditions, including the requirement that he attend and complete


                                             14
 
sex offender treatment, were non-negotiable. Mr. Neilsen then filed a kite to

(presumably) complain about Ms. McElderry and document their communications. And,

finally, after Mr. Neilsen invoked his Fifth Amendment right and filed a kite, Ms.

McElderry filed a complaint against Mr. Neilsen for failing to cooperate with her and

failing to sign the non-negotiable parole agreement. Then, rather than allowing him to

be released on his mandatory release date, arrested him and placed him in custody in

another facility (FCDC), where he remained incarcerated for an additional 28 days

beyond his mandatory release date.

       These alleged facts satisfy each of the elements set forth in Shero and thus

plausibly state a viable retaliation claim. As a result, I RECOMMEND that Ms.

McElderry’s motion to dismiss Mr. Neilsen’s retaliation claim be DENIED.

    D. Mr. Neilsen has failed to plausibly plead a conspiracy claim.

       Mr. Neilsen does not dispute that “at this time he is unable to demonstrate that

other individual’s [sic] conspired with the Defendant to violate his Constitutional rights.”

(Dkt. #21.) He only asserts it would be premature to dismiss this claim, and that he

should be allowed to conduct discovery to try to identify who, if anyone, conspired with

Ms. McElderry to violate his constitutional rights. (Id.)

       Mr. Neilsen not only has failed to plead the requisite elements of conspiracy—

including any allegation of “class-based or racial discriminatory animus,” Bisbee v. Bey,

39 F.3d 1096, 1102 (10th Cir. 1994), cert. denied, 515 U.S. 1142 (1995)—he has not

pled anything other than “[c]onclusory allegations without factual support” in relation to

his conspiracy claim, and these “are inadequate as a matter of law.” Wilson v. City of

Lafayette, No. CIVA 07CV01844EWNKLM, 2008 WL 4197742, at *10 (D. Colo. Sept.

10, 2008) (citing Clulow v. Oklahoma, 700 F.2d 1291, 1303 (10th Cir. 1983)).


                                              15
 
       I RECOMMEND that Ms. McEdlerry’s motion to dismiss Mr. Neielsen’s

conspiracy claim be GRANTED.

    E. At this stage of the litigation, Ms. McElderry is not entitled to qualified
       immunity.

       Because Ms. McElderry has asserted qualified immunity in the context of a Rule

12(b)(6) motion, she is subject “to a more challenging standard of review than would

apply on summary judgment,” as it is her conduct “as alleged in the complaint” that I

must evaluate. Kaven, 765 F.3d at 1195 (internal citations omitted). I must, therefore,

determine whether Mr. Neilsen’s complaint plausibly states a violation of his clearly

established constitutional rights.

       “To qualify as clearly established, a constitutional right must be sufficiently clear

that every reasonable official would have understood that what he [or she] is doing

violates that right.” Redmond, 882 F.3d at 935 (internal quotation marks omitted). “A

case clearly establishes a right when a Supreme Court or Tenth Circuit decision is on

point, or the clearly established weight of authority from other courts shows that the right

must be as the plaintiff maintains.” Id. (brackets and internal quotation marks omitted).

       Liberally construing Mr. Neilsen’s allegations in his complaint, he has plausibly

stated a violation of his clearly established Fifth Amendment right against self-

incrimination. He alleges Ms. McElderry added a condition to his parole agreement

requiring that he participate in and complete sex offender treatment; he told her he

would not agree to the condition because he was seeking post-conviction relief to prove

his innocence; he expressly invoked his Fifth Amendment right against self-

incrimination; he explained the basis for invoking this right; and he gave her a copy of

Von Behren to further illustrate the basis for such right. Ms. McEdlerry, according to Mr.

Neilsen, ignored all of this, filed a complaint against Mr. Neilsen, and then had him
                                             16
 
arrested for “failing to cooperate” with her, resulting in Mr. Neilsen not being released on

his mandatory release date, and being incarcerated for an additional 29 days.

       Based on the facts as alleged by Mr. Neilsen, I find he has met his burden with

respect to whether he had a clearly established constitutional right at the time of Ms.

McElderry’s alleged misconduct.

                                       Conclusion

       For the foregoing reasons, I RECOMMEND that Ms. McEdlerry’s’ Motion to

Dismiss (Dkt. #15) in relation to Mr. Neilsen’s conspiracy claim be GRANTED, but that it

be DENIED in all other respects.

       IT IS ORDERED that pursuant to Fed. R. Civ. P. 72, the parties shall have

fourteen (14) days after service of this Recommendation to serve and file any

written objections in order to obtain reconsideration by the District Judge to

whom this case is assigned. A party’s failure to serve and file specific, written

objections waives de novo review of the Recommendation by the District Judge,

Fed. R. Civ. P. 72(b); Thomas v. Arn, 474 U.S. 140, 147-48 (1985), and also waives

appellate review of both factual and legal questions. Makin v. Colo. Dep’t of Corr.,

183 F.3d 1205, 1210 (10th Cir. 1999); Talley v. Hesse, 91 F.3d 1411, 1412-13 (10th

Cir. 1996). A party’s objections to this Recommendation must be both timely and

specific to preserve an issue for de novo review by the District Court or for

appellate review. United States v. One Parcel of Real Prop., 73 F.3d 1057, 1060

(10th Cir. 1996).

Date: March 8, 2019



                                                 N. Reid Neureiter
                                                 United State Magistrate Judge
                                            17
 
